Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 2-3, 5-7, 11, 17-20, 22-24, 26, and 29 are cancelled.
Claims 1, 4, 8-10, 12-16, 21, 25, 27-28, and 30-37 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 8-10, 12-16, 21, 25, 27-28, and 30-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite calculation of a bolus for a patient based on triggering events made by the patient.  This judicial exception is not integrated into a practical application because the claims are directed to managing and evaluating patient’s (person’s) medical and medication data, which is a mental process and certain method of organizing human activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (server, bolus calculator device, etc.) do not add significantly more; the additional elements evaluate and transmit information regarding bolus.
The limitation of receiving a data file including bolus calculator parameters for entry into a bolus calculator, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
The limitation detecting a bolus calculator parameter change triggering event, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “detecting” in the context of this claim encompasses the user evaluating events that could cause bolus parameter change.  
The limitation of determining that the bolus calculator parameters require modification, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determining” in the context of the claim encompasses user evaluating which parameter to modify.  
The limitation of transmitting a notification to the server about the triggering event, as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal behavior but for the recitation of generic computer components.  “Transmitting” in context of this claim encompasses user managing personal medical information.
The limitation of performing a bolus calculation to provide a bolus dosage, whether the rule is applicable to the physical condition, as drafted, is a process that, under it broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “calculation” in the context of the claim encompasses a user evaluating parameters and determining the dosage for administration.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 4, reciting encryption of the file using claim 10, reciting associating with a medicament delivery device but providing generic medication delivery components; such as claim 16, reciting configuration of a bolus calculator using generic computer components; such as claim 32, reciting the medicament delivery device to be a pump or a pen, which are generic medication delivery components).  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a bolus calculator device to carry out the steps.  The device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, analyzing, and transmitting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of receiving and transmitting amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 54-58, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving amounts to mere data gathering, recitation of modifying bolus parameters 
generally link the abstract idea to a particular technological environment or field of use (such as a computing device, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts have recognized, or those in the art would recognize, to be well-understood, routine, and conventional.  The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following represent examples that courts have identified as insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention utilizes a bolus calculator device to obtain patient parameters, which are then utilized to calculate modified bolus dosage parameters;
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following represent examples that courts have identified as merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations (e.g. see MPEP 2106.05(f)); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank 
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates modified bolus dosage information from triggering events, utilizing a bolus calculator device;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually;
and/or;
generic computer structure (i.e. paragraph 258 of the Specification discloses that the current invention embodiments may include a plurality of different types of general purpose computing systems, none of which, even when programmed to perform the limitations of the current invention, may properly be deemed a “particular machine” for the purposes of subject matter eligibility) performing generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  The following represent examples of functions that the courts have identified as routine, well-understood, and conventional functions (e.g. see MPEP 2106.05(d)(II)):
 Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives bolus parameters data along with triggering events, and transmits the data to a processing device over a network, for example the Internet.
The following exemplary considerations are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
 an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the 
Therefore, whether taken individually or as an ordered combination, claims 1, 4, 8-10, 12-16, 21, 25, 27-28, and 30-37 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-10, 12-16, 21, 25, 27-28, and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Birtwhistle et al. (U.S. Publication No. 2014/0325065) in view of Estes et al. (U.S. Publication No. 2015/0141912).
As per claim 1, Birtwhistle teaches a method for enabling health care provider (HCP) set up of a bolus calculator, comprising:
-at the bolus calculator device, receiving, from a server, a data file including one or more bolus calculator parameters for entry to a bolus calculator executing on the bolus calculator device (Birtwhistle: para. 58; figure 7, 108; Send an email message or SMS including bolus advice parameters for the bolus advisor on the mobile device.);
-automatically processing, at the bolus calculator device, the data file to obtain the one or more bolus calculator parameters (Birtwhistle: para. 60; The activation key from the healthcare professional automatically configures the bolus advisor with bolus advice parameters.);
-automatically configuring, at the bolus calculator device, the bolus calculator using the one or more bolus calculator parameters (Birtwhistle: para. 60; The activation key from the healthcare professional automatically configures the bolus advisor with bolus advice parameters.);
-transmitting, at the bolus calculator device, a notification to the server about the event (Birtwhistle: para. 22-23; para. 73; Transmit data received from the glucose meter to remote server.);
-in response to transmitting the notification to the server, receiving, at the bolus calculator device, one or more modified bolus calculator parameters from the server (Birtwhistle: para. 60; para. 71);
-automatically modifying, at least partly, the one or more bolus calculator parameters using the one or more modified bolus calculator parameters, at the bolus calculator device (Birtwhistle: para. 60; para. 71); and
-automatically performing, using the bolus calculator, a bolus calculation to provide a bolus dosage for administration to a patient based on the one or more modified bolus calculator parameters, at the bolus calculator device (Birtwhistle: para. 60; para. 71; figure 9).
(Estes: figure 11, 405; para. 78; Determining triggers to initial bolus dosage calculation.);
-automatically determining, at the bolus calculator device, that the one or more bolus calculator parameters require modification, based on the automatic detecting (Estes: figure 11, 410; para. 81; Determining a change in bolus dosage based on blood glucose level and using the blood glucose correction component.).
One of ordinary skill in the art would have recognized that applying the known technique of Estes would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Birtwhistle to the teachings of Estes would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying bolus change triggering events to Birtwhistle teaching diabetes management would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a well-rounded system capable of providing customized, efficient, and timely treatment of patients.
As per claim 4, the method of claim 1 is as described.  Birtwhistle further teaches wherein the data file is encrypted with a patient encryption key (Birtwhistle: para. 61).
As per claim 8, the method of claim 1 is as described.  Birtwhistle further teaches wherein prior to receiving the data file a health care professional (HCP) logs into the server to view the fillable form, and wherein the HCP inputs at least one of the one or more bolus calculator parameters into the one or more fields of the tillable form (Birtwhistle: figure 9; para. 48)
As per claim 9, the method of claim 8 is as described.  Birtwhistle further teaches after logging into the server, the HCP retrieves one or more parameters relevant to configuring the bolus calculator from a medicament delivery device or a user account associated with a medicament delivery device (Birtwhistle: para. 47-48; para. 64).
As per claim 10, the method of claim 9 is as described.  Birtwhistle further teaches wherein the one or more bolus calculator parameters include the at least one of the one or more bolus calculator parameters provided by the HCP and additional parameters associated with medicament delivery device or the user account associated with a medicament delivery device (Birtwhistle: para. 58).
As per claim 12, the method of claim 1 is as described.  Birtwhistle further teaches wherein the server is configured to enable the patient to log into the server using a code that the patient receives from a health care professional (HCP) (Birtwhistle: para. 69).
As per claim 13, the method of claim 12 is as described.  Birtwhistle further teaches where the code is created by the HCP when the HCP associates a new patient with an HCP user account (Birtwhistle: para. 69).
As per claim 14, the method of claim 12 is as described.  Birtwhistle further teaches wherein the server is configured to enable the HCP to log into the server using a second code that the HCP receives from the patient (Birtwhistle: para. 35; para. 40).
As per claim 15, the method of claim 14 is as described.  Birtwhistle further teaches wherein the second code is created by the patient when the patient associates an HCP with a patient user account (Birtwhistle: para. 35).
As per claim 16, the method of claim 15 is as described.  Birtwhistle further teaches wherein upon creation of the second code, a time window is instantiated during which the HCP (Birtwhistle: para. 46).
As per claim 21, the method of claim 1 is as described.  Birtwhistle further teaches wherein the one or more bolus calculator parameters are confined by guard rails or safe ranges (Birtwhistle: claim 13).
As per claim 25, the method of claim 1 is as described.  Birtwhistle further teaches wherein automatically performing the bolus calculation is further based on additional data, received from an external software application, user entry, or a continuous glucose monitoring system (Birtwhistle: para. 52; para. 35-36).
As per claim 27, the method of claim 25 is as described.  Birtwhistle further teaches where the additional data is received from the external software application, and further comprising authenticating or validating the external software application or the additional data prior to use in performing the bolus calculation (Birtwhistle: para. 57).
As per claim 28, the method of claim 25 is as described.  Birtwhistle further teaches where the additional data is received from the external software application, and further comprising prompting a user of the bolus calculator device for confirmation prior to using the additional data in performing the bolus calculation (Birtwhistle: para. 57).
As per claim 31, the method of claim 1 is as described.  Birtwhistle further teaches further comprising transmitting the bolus dosage to a medicament delivery device, wherein the medicament delivery device administers the bolus dosage to the patient (Birtwhistle: para. 46).
As per claim 32, the method of claim 31 is as described.  Birtwhistle further teaches wherein the medicament delivery device is a pump or a pen, or a device executing a bolus calculator app associated with the pump or pen (Birtwhistle: para. 46)
As per claim 33, the method of claim 1 is as described.  Birtwhistle further teaches wherein the bolus dosage at least partially controls operation of a medical device (Birtwhistle: para. 46).
As per claim 34, the method of claim 33 is as described.  Birtwhistle further teaches wherein the medical device is a medicament delivery device (Birtwhistle: para. 46).
As per claim 35, the method of claim 1 is as described.  Birtwhistle does not explicitly teach the following, however, Estes teaches wherein the bolus calculator parameter change triggering event is based on at least one of: a repeated pattern of user modifications to bolus values calculated by the bolus calculator, an atypical glucose response, at least occasional departures in delivered insulin boluses as compared to bolus values calculated by the bolus calculator, and a detected pattern of glucose measurements (Estes: para. 75; para. 81).
As per claim 36, the method of claim 1 is as described.  Birtwhistle further teaches wherein the one or more bolus calculator parameters comprise one or more of a carbohydrate count, fat intake, protein intake, meal size, insulin-to-carb ratio (ICR), glucose targets, glucose thresholds, insulin action times, and glucose trends (Birtwhistle: para. 48).
As per claim 37, the method of claim 1 is as described.  Birtwhistle further teaches wherein the server obtains the one or more bolus calculator parameters from a fillable form including one or more fields for entry of the one or more bolus calculator parameters (Birtwhistle: para. 48; para. 59).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Birtwhistle et al. (U.S. Publication No. 2014/0325065) in view of Estes et al. (U.S. Publication No. 2015/0141912) and further in view of Zhong et al. (U.S. Publication No. 2017/0053552)
As per claim 30, the method of claim 25 is as described.  Birtwhistle and Estes do not explicitly teach the following, however, Zhong teaches wherein the additional data is received from a continuous glucose monitoring system in communication with the bolus calculator device and includes trend data or glucose rate of change data (Zhong: para. 76).
One of ordinary skill in the art would have recognized that applying the known technique of Zhong would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Birtwhistle and Estes to the teachings of Zhong would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying CGM providing trend data to Birtwhistle and Estes teaching management of diabetes would have been recognized by those of ordinary skill in the art as resulting in an improved system that would enhance and provide better reporting to diabetes patients regarding their bolus values, therefore, allowing diabetes patients to be more aware of their health and treatments.
Response to Arguments
Applicant's arguments filed for claims 1, 4, 8-10, 12-16, 21, 25, 27-28, and 30-37  for 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the claims do not fall within any of the groupings identified in the Guidelines and the claim recites a method of automatically configuring and optimizing a bolus calculator that is configured to calculate a bolus dosage for administration to a patient.  The claims merely determine bolus dosages for a patient using a bolus calculation (i.e. mental process/mathematical concept), therefore, managing patient’s administration of dosages (i.e. certain method of organizing human activity).
.
Applicant's arguments filed for claims 1, 4, 8-10, 12-16, 21, 25, 27-28, and 30-37 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant argues the blood glucose correction component cannot be mapped to the bolus calculator parameter.  Examiner states that the claim recites detection of a triggering event that would cause a bolus calculator parameter change.  Estes teaches detection of blood glucose level and determining an offsetting component of the bolus dosage and insulin load correction component (i.e. bolus calculator parameter change), which is used to calculate a bolus dosage.
Applicant argues that Estes does not disclose configuring the bolus advisor of Estes with blood glucose data, determining that the blood glucose data requires modification, transmitting a notification to a server, and, in response receiving modified glucose data to use in a bolus calculation.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/            Primary Examiner, Art Unit 3626